Citation Nr: 1232151	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-08 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating higher than 40 percent for degenerative disc disease (DDD) of the lumbar spine at L2-3 and L4-5 (lumbar spine or low back disability).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992 and from July 1994 to April 1996.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran testified at a videoconference hearing at the RO in June 2012 before the undersigned Veterans Law Judge (VLJ) of the Board.

During the hearing, the Veteran's representative indicated she would have the RO determine whether the Veteran's cervical spine disorder is part and parcel of or secondary to his service-connected lumbar spine disability.  And if not, they would file a separate claim for this additional cervical spine disorder.  The Board cannot tell from the record what has occurred since the hearing.  In any event, since the RO, as the Agency of Original Jurisdiction (AOJ), must first determine whether this cervical spine disorder is service connected, including proximately due to, the result of, or aggravated by the service-connected lumbar spine disability at issue in this appeal, the Board does not presently have jurisdiction over this additional claim.  Thus, the Board is referring this matter to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

As for the claim that is before the Board for a higher rating for the lumbar spine disability, this claim requires further development before being decided on appeal, so the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

The Veteran contends that his low back disability has significantly worsened since his VA examination in January 2010, over 21/2 years ago and approaching 3 years.  During his June 2012 hearing, he testified to experiencing increased pain especially when wiping himself after bowel movements.  He also said the pain is constant and often exceeding 10 on a scale of 1-10 in intensity.  He therefore needs to be reexamined to reassess the severity of this disability.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (wherein the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that, when a Veteran claims that a disability is worse than when originally rated, or last examined by VA, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  See, too, Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, as well, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See also VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Also, since issuance of the most recent supplemental statement of the case (SSOC) in December 2010, the Veteran has submitted additional private medical records concerning his low back disability at issue.  He did not waive his right to have the RO or AMC initially consider this additional evidence, such as in another SSOC.  See 38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c).  Absent this waiver, it would be potentially prejudicial to him for the Board to consider this additional evidence in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As well, the claims file contains a February 2009 favorable decision of the Social Security Administration (SSA).  And the December 2010 SSOC confirms the Veteran was receiving disability benefits from this other Federal agency.  So this agency's records must be obtained since potentially relevant to his VA claim for a higher rating for his low back disability.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  See, too, Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (indicating VA need only obtain relevant SSA records, which, according to 38 U.S.C. § 5103A, are those relating to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).

Lastly, a review of the claims file shows the Veteran is homeless, but has been receiving VA vocational rehabilitation and training.  Thus, his Vocational Rehabilitation and Counseling folder also needs to be obtained and associated with the claims file for consideration in this appeal.

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Obtain copies of all documents and/or evidentiary material pertaining to the Veteran's grant of SSA disability benefits.  Since these records are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2), so make as many attempts as are necessary according to this regulation.  The Veteran also must be appropriately notified if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).


2.  Also obtain his VA Vocational Rehabilitation and Counseling folder and associate it with the claims file for consideration.  And because this folder also is in the custody of a Federal department or agency - namely, VA - the attempts to obtain it are governed by 38 C.F.R. § 3.159(c)(2).  He also must be appropriately notified in the event it, too, is not obtained.  38 C.F.R § 3.159(e)(1).

3.  As well, give him an opportunity to identify any additional healthcare provider who has treated him for his lumbar spine disability.  After securing any necessary authorization from him, obtain all identified treatment records not already in the claims file.  The efforts to obtain any identified records depend on whether they are in the custody of a Federal department or agency.  If not, then 38 C.F.R § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  He also must be appropriately notified if unable to obtain any identified records.  38 C.F.R. § 3.159(e).

4.  Upon receipt of all additional records, schedule a VA compensation examination to reassess the severity of his lumbar spine disability.  All diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail. 

As well, it is imperative the examiner review the claims file for the pertinent medical and other history, including a complete copy of this remand.


When reassessing the severity of the lumbar spine disability, the examiner must specify the range of motion on forward flexion, backward extension, left and right lateral flexion (side bending), and left and right rotation (twisting).  These ranges of motion should be measured in degrees, with normal range of motion additionally indicated for comparison. 

If motion is so restricted that there is what amounts to ankylosis, favorable or unfavorable, then this must be expressly indicated. 

The examiner must also determine whether there are objective clinical indications of pain/painful motion, weakened movement, premature/excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range-of-motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the lumbar spine is subject to prolonged, repetitive motion over a period of time.  And this determination also should be portrayed, if feasible, in terms of the degree of additional range of motion lost due to these factors. 

The examiner should comment, as well, on whether the Veteran's DDD (i.e., intervertebral disc syndrome (IVDS)) involves incapacitating episodes* and, if so, the total duration of them during the past 12 months. 

*According to Note (1) in 38 C.F.R. § 4.71a , Diagnostic Code (DC) 5243, and incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

Furthermore, the examiner should discuss the severity of any associated neurological impairment - including, in particular, involving the lower extremities (e.g., decreased sensation from radiculopathy or sciatic neuropathy), aside from any orthopedic impairment shown.  In considering the degree of impairment involving any nerve of the lower extremities, the examiner should assess this severity according to whether there is what amounts to complete versus incomplete paralysis of this nerve and whether it is mild, moderate, moderately severe, or severe.  

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

5.  Then readjudicate this claim in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

By this remand, the Board intimates no opinion as to the final outcome warranted.  The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


